Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-6, and 9-12 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kram et al (US20080102006A1 published 05/11/2008; hereinafter Kram).
Regarding claim 1, A sample staining device (an apparatus is disclosed for contacting a liquid to a surface of a substantially flat substrate – paragraph 45), comprising: 
a staining platform (liquid application station 200 of a platen – Fig. 4A and paragraph 16) provided with a staining liquid supplying portion (robotic dispenser 204 – Fig. 4A) and a cleaning liquid supplying portion (nozzle 202 – Fig. 4A), the staining platform is provided with a liquid supplying groove on a surface thereof (a plurality of channels 402 – paragraph 59 and Fig. 6C), the liquid supplying groove is provided with a liquid outlet configured to supply a working liquid to the staining platform (a plurality of channels 402 each having an aperture 404 for liquid delivery – paragraph 59 and Fig. 6C); 
a supporting structure located on both sides of the staining platform and configured to form a gap (substrate is supported on spacer rails 114 located on the lateral edges of the liquid application stations 104 – Fig. 1 and paragraph 41) between a slide (substantially flat substrates 16 can be a microscope slide – Fig. 1 and paragraph 31) and a surface of the staining platform; 
a slide driving mechanism (substrate transporter 1114 – Fig. 13) configured to maintain a clearance movement  (“a clearance movement” is interpreted as a driving mechanism capable of moving a slide) of the slide with respect to the staining platform (substrate transporter 1114 is used to move slides from one platen to another within the system – paragraph 69); and 
a working liquid supplement groove (channel 402 – Fig. 6C) in communication with a liquid outlet (each channel 402 has an aperture 404 – Fig. 6C) is provided in front of the liquid supplying groove along the passing direction of the slide (a plurality of channels 402 positioned one in front of the other – Fig. 6C), the working liquid supplement groove extending from an edge of the supporting structure to a position where the liquid outlet of the working liquid supplement groove is located (channel 402 extends from the aperture 404 to the edge of the liquid application station 400 near the spacer rails 114 – Figs. 3 and 6C); the liquid outlets provided in the liquid supplying groove and the working liquid supplement groove are both located at a vicinity of a center line (“located at a vicinity of 
wherein the staining platform is provided with an overflow groove on a periphery thereof (a capillary space between the substrate and the liquid application station – paragraph 41), and the overflow groove is configured to discharge an excessive amount of the staining liquid (the capillary space 18 moves liquids to intersecting gaps 20a and 20b leading to waste containers – Fig. 1 and paragraph 39) or the cleaning liquid and wherein the overflow groove is disposed parallel to a length direction of the staining platform  (the capillary space 18 is parallel with the length of the platen system – Fig. 2).
Regarding claim 2, Kram teaches the sample staining device according to claim 1, wherein the staining platform has a staining area (robotic dispenser 204 and liquid application station 200 – Fig.4A) and a cleaning area (nozzle 202 and liquid application station 200 – Fig.4A) along a passing direction of the slide (Kram teaches a device capable of moving a substrate is moved across liquid application stations – Figs. 5A-D and 6A-D) (“along a passing direction of the slide” is interpreted as a slides passes a staining area and cleaning area), and the staining area and the cleaning area are provided with independent working liquid output structures (nozzle 202 and robotic dispenser 204 are associated with separate liquid application stations 200 – Fig. 4A), respectively.
Regarding claim 3
Regarding claim 5, Kram teaches the sample staining device according to claim 1 wherein both ends of the liquid supplying groove extend to both edges of the staining platform (channel 402 extends to both edges of the liquid application station 400 – Figs. 6A-6C).
Regarding claim 6, Kram teaches the sample staining device according to claim 1 wherein the working liquid supplement groove (channel 402 – Fig. 6C) located in the staining area is configured to output a staining liquid to the staining area, and the working liquid supplement groove located in the cleaning area (channel 402 in the liquid application station 400 – Fig. 6C) is configured to output a cleaning liquid to the cleaning area to wash a residual staining liquid (the channel 402 is capable of delivering a hematoxylin dye – Fig. 6C and paragraph 65).
Regarding claim 9, Kram teaches the sample staining device according to claim 1, further comprising a main control module (control unit 914 – paragraph 67) configured to control an operation of the slide driving mechanism and an output of the staining liquid and the cleaning liquid (control unit 914 such as a microprocessor, microcomputer or computer, controls pumps 910 and the motion of the screw drive 904 – paragraph 67) (Pumps 910 are connected to and supply liquids to the liquid applicators – paragraph 67).
Regarding claim 10, Kram teaches the sample staining device according to claim 9, further comprising a detector configured to (a code reader – paragraph 69) detect whether the slide reaches a corresponding working area (the code reader is capable of detecting a slide – paragraph 69), the detector being communicatively coupled to the main control module (code on each slide is read by a code reader, and the instructions that are on the code, or are referenced by the code, are used to determine the treatments to be performed on a given slide on one or more of the platens – paragraph 69).
Regarding claim 11, Kram teaches the sample staining device according to claim 9, wherein the staining platform is provided with a heating assembly in a predetermined area thereon (liquid 
Regarding claim 12, Kram teaches the sample staining device according to claim 1, wherein the slide driving mechanism is a threaded spindle mechanism (the substrate transporter is a pair of helical screws 904 that operate together as a screw drive to convey microscope slides – paragraph 67).
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 
[AltContent: textbox (working liquid supplement groove)]

Point 1: The applicant argues that “none of the grooves 402 extends from one edge of the liquid application station 400 to the liquid outlet of the working liquid supplement groove that is located at a vicinity of a center line of the staining platform extending along the passing direction of the slide. Further, in Kram, none of the liquid outlets 404 is located at a vicinity of a center line of the staining platform extending along the passing direction of the slide, but is positioned deviated from the center line.”

Point 2: The applicant argues “the supplement groove 8 does not run through the staining platform in a direction perpendicular to the passing direction of the slide”.
The examiner points out that the working liquid supplement groove 8 in Fig. 2 of the instant applicant shows the working liquid supplement groove 8 does run in a direction perpendicular to the “the passing direction of the slide 13 as indicated by the arrows”. 
Point 3:  The applicant argues “working liquid supplement groove 8 is also provided with a liquid outlet 6 which is located at an inner end of the working liquid supplement groove 8, i.e. in the vicinity of the center line of the staining platform 1.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “working liquid supplement groove 8 is also provided with a liquid outlet 6 which is located at an inner end of the working liquid supplement groove 8”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, the limitation “a vicinity of a center line of the staining platform” is interpreted under BRI as an outlet located on a surface of the supporting structure and in the working liquid supplement groove. Applicant is advised to amend the limitation “a vicinity of a center line” to specify the location of the liquid outlet. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.C.S./Examiner, Art Unit 1796      

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797